Citation Nr: 0318007	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1965.

By rating decisions dated in November 1983 and September 
1995, the Regional Office (RO) denied the veteran's claims 
for service connection for an acquired psychiatric disability 
and a right knee disability, respectively.  He was notified 
of each of these determinations and of his right to appeal by 
letters dated the month of each decision.  A timely appeal 
was not filed regarding either decision.  The veteran 
subsequently sought to reopen his claims for service 
connection for psychiatric and right knee disabilities.  In a 
rating action dated in August 1998, the RO concluded that new 
and material had not been submitted, and his claims remained 
denied.  The veteran appealed to the Board of Veterans' 
Appeals (Board) which, by decision in March 2000, also found 
that the evidence was not sufficient to reopen the claims for 
service connection for psychiatric and right knee 
disabilities.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 1, 2001, vacated the Board's determination and 
remanded the matters for consideration of the Veterans Claims 
Assistance Act (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In a decision dated in May 
2002, the Board again found that new and material evidence 
had not been submitted to reopen the claims.  This decision 
was also appealed to the Court.  By Order dated February 24, 
2003, the Court vacated the Board's decision and again 
remanded the matters on the basis that VA had not adequately 
considered the VCAA.  


REMAND

On November 9, 2000, the President signed into law the VCAA.  
It includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


